NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN DOUGLAS HUNTER,                            No. 17-15536

                Plaintiff-Appellant,            D.C. No. 3:16-cv-03657-JST

 v.
                                                MEMORANDUM*
RON DAVIS, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      John Douglas Hunter, a California state prisoner, appeals pro se from the

district court judgment dismissing his 42 U.S.C. § 1983 action alleging unlawful

conditions of confinement. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (2012). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Hunter’s action because Hunter failed

to allege facts sufficient to show that any defendant knew of and disregarded an

excessive risk to his health. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th

Cir. 2004) (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to the prisoner’s health; mere negligence

is insufficient to establish deliberate indifference).

      We reject as unsupported by the record Hunter’s contention that the district

judge was biased against him.

      AFFIRMED.




                                            2                                   17-15536